Citation Nr: 0424924	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  01-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a gunshot wound of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from September 1970 
to June 1973 and from May 1976 to October 1980.  

This appeal arises from a November 2000 and rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, that denied entitlement 
to a compensable evaluation for residuals of a gunshot wound 
of the left thigh.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution 

In December 2001, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  In 
September 2003, the Board remanded the case to the RO for 
additional development. 

The veteran has raised the issue of service connection for 
perirectal fistulae.  This issue is referred to the RO for 
appropriate action.


FINDING OF FACT

The residuals of a gunshot wound of the left thigh are 
manifested by a reported scar, not found on the most recent 
VA examination.  


CONCLUSION OF LAW

The criteria for a compensable rating for the residuals of a 
gunshot wound to the left thigh have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.31, Part 
4, Diagnostic Codes 7899-7805 (2002), (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines VA's duty to assist.  The VCAA also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The VCAA requires VA to notify the claimant and his 
representative of any information and medical or lay 
evidence, not previously provided to the Secretary, which is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and his representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  That Act provides that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, P.L. 108- __ ,Section 
701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating actions, an SOC and an SSOC.  These 
documents, collectively, provide notice of the laws and 
governing regulations, as well as the reasons for the 
determination made regarding his claim, and the evidence that 
has been received in this regard.  In July 2002, November 
2002, March 2003, and February 2004, the RO sent notice 
letters to the veteran concerning the evidence necessary to 
support the claim and offered to assist in obtaining that 
evidence.  Quartuccio, supra.  The Board is satisfied that 
the veteran has been informed of his rights and of VA's 
obligation under the VCAA and what evidence is needed to 
establish his claims, and of all required notice concerning 
the division of responsibility for submitting that evidence. 

The RO has obtained the records identified by the veteran and 
these are now on file.  Also, VA examinations have been 
conducted.  The record discloses that VA has met its duty to 
assist in obtaining evidence necessary to substantiate the 
claims.  

The Board notes that the VCAA letters were was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  The veteran has not been specifically 
informed of to submit any evidence in his possession 
pertinent to his claim. as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran's service medical records (SMRs) reflect that he 
incurred a small caliber gunshot wound of the left inguinal 
thigh in April 1974 while stationed at Ft. Benning.  About 
two days later a bullet fragment was surgically removed from 
a golf ball sized lump that developed under the skin in the 
perianal area.  .  An entry dated April 27, 1974, reflects 
that the veteran was admitted on April 27th and discharged on 
May 6th.  The entry further reflects, "Missile removed under 
10 cal."  

In April 1976, an abscess developed at the perianal area.  
After treatment with antibiotics, the abscess healed with no 
further complaint during active service.  

A VA compensation examination was conducted in May 1998.  At 
that time the veteran stated that he was shot with what he 
believed was a .22 caliber rifle with the bullet striking him 
in the medial aspect of the left upper near the inguinal 
ligament.  He bled considerably.  He was treated at the 
emergency room.  They did not retrieve the bullet at that 
time.  He reported that several days later he felt a hard 
knot near the anal area.  The bullet was then removed through 
a tiny incision in the perianal area.  He indicated that 
after that he had no further problems with the gunshot wound 
until about two or three years earlier, when he noticed pain 
at the perianal wound site.  He stated that the pain was made 
worse on standing or sitting for any ling periods of time or 
by walking.  It occasionally woke him up at night because of 
discomfort.  He denied any paresthesia or weakness. 

The examination showed that the veteran was six feet tall and 
weighed 335 pounds.  An evaluation of the left groin area 
where the veteran indicated the bullet entered showed no 
scarring.  The area was tender to pressure.  There were no 
masses.  The exit wound was not apparent.  The veteran had a 
recent drain of a perirectal abscess.  He used a walking cane 
in his left hand and had a slight limp.  There was no 
evidence of vascular injury to the left leg.  The diagnosis 
was post injury status gunshot wound, left groin area.

The RO established service connection for residuals of a left 
thigh gunshot wound in June 1998.  A noncompensable rating 
was assigned under Diagnostic Codes 7899-7805.  

Subsequently received were private medical records which show 
the veteran was seen in April 1995for a non-healing cyst 
around the rectum.  The clinical history showed that a blood 
vessel burst on top of his anus a couple of months earlier.  
He reported a cyst 20 years earlier.  Rectal examination 
revealed slight tenderness, posteriorly, but no hemorrhoids.  
The following day he underwent an anal fistulectomy and 
banding of hemorrhoids.  The diagnosis was anal fistula and 
internal and external hemorrhoids. 

An April 18, 1995 surgery report notes a relatively 
superficial fistula posterior to the rectum.  Although the 
previous day's report reflects that no hemorrhoid was found, 
in this report, Dr. Roberson mentions that a large nest of 
internal and external hemorrhoids were banded at that time.  
The doctor also noted the existence of an "old scarred 
tract".

The veteran requested re-evaluation of the scar site in March 
2000.  He reported recent VA surgery on the exit wound.  The 
RO subsequently obtained VA treatment records that reflect 
that a perianal abscess was drained in April 1998.  A May 
1998 report notes status post I & D (incision and drainage) 
of an abscess 6 weeks earlier, with no current bleeding or 
drainage, but slightly tender to touch.  The veteran 
reportedly cleaned the area several times each day.  

A June 1998 VA outpatient treatment report reflects that the 
veteran suspected that the abscess was related to an old 
gunshot wound.  

According to a May 1999 VA consultation report, the veteran 
had occasional throbbing pain over the left anterior thigh 
with occasional lower extremity weakness.  

In July 1999, another perianal cyst had formed, which was 
drained of 5 cc of purulent fluid.  The area was extremely 
painful to palpation.  Sitz baths were recommended.  Similar 
I&D procedures were performed in October 1999 and in March 
2000.

A VA examination was conducted in April 2000.  The examiner 
noted that a rifle bullet had entered the left inguinal area 
and was removed from near the anal verge in the left buttock.  
Approximately two or three weeks ago he developed a 
preirectal abscess which was drained.  The veteran reported 
that the area was still very tender.  The examiner noted 
clean, healthy granulation tissue, but still open and 
healing.  The opening of the I&D site was about one inch from 
the anal verge.  Digital examination produced a complaint of 
tenderness.  The diagnosis was perirectal abscess, recently 
drained.    

The veteran continued to be seen at a VA outpatient clinic.  
An August 2000 VA colonoscopy revealed some external and 
internal hemorrhoids. 

The veteran underwent a VA compensation examination in 
October 2000.  The medical history and noted that there were 
many years of no complaint after active service before 
occasional blood drainage recurred.  A fistula was found in 
1994 which required surgery.  Since that time he had five or 
six recurrences.  He stated that at the present time his 
wounds were healed.  He reported that the rectal area was 
tender and painful.  

The examination showed a 1 cm circular scar in the soft 
tissues just beneath the in the upper, inner left thigh, 
which represented the entry wound.  The exit wound as 
described by the veteran was in the posterior upper left 
thigh the inches posterior to the entrance wound.  The 
physician noted that if the projectile had traveled in a 
straight line, it would not have penetrated muscle tissue.  
There was no difference in muscle strength between the left 
and right sides.  The bullet path represented no bowel 
involvement that would explain any peri-rectal abscess.  
There was no evidence of muscle injury.  The physician felt 
that it was unlikely that any peri-rectal abscess problem was 
a residual of the bullet wound.

An April 2001 VA outpatient treatment report reflects that 
the veteran was seen for left leg weakness and left hip pain.  
.  

In December 2001, the veteran testified at a videoconference 
before the undersigned Veterans Law Judge that he lost sleep 
because of nightly leg pain.  He testified that he drove a 
dump truck and took pain medication.  He reported recurring 
abscesses about every 3 or 4 months, with considerable pain 
at the abscess site.  

The veteran underwent VA examination in August 2002.  The 
physician reviewed the claims file.  The physician remarked 
that in May 1998 a VA physician had noted that the medical 
history included removal of the missile, which was found 
several days later in the subcutaneous peri-rectal area.  The 
examiner remarked that this history was not found on review 
of the record.  The veteran reported recurrent drainage in 
the perirectal or perianal fistulae which he believed was 
related to the gunshot wound.  The veteran reported radiating 
left leg pain originating in the left hip.  He stated that he 
began to walk with a limp five or six years ago.  

The examination showed that the veteran weighed 326 pounds.  
The examiner stated that he was unable to see a scar in the 
left groin area.  The examiner was unable to see a scar in 
the perirectal or perianal area.  There was a great deal of 
maceration toward the anterior perianal area.  X-rays showed 
no retained metallic fragment or changes in the configuration 
of the bone secondary to those, which might have been reduced 
by a missile impact.  The diagnosis was remote gunshot wound, 
left inguinal.

The examiner commented that the wound scar could not be 
clearly outlined.  Although the veteran reported that 
palpation of the area was painful, there was not a distinct 
soft tissue reaction at the point of entrance.  There was no 
ulceration or poor nourishment.  The VA physician stated that 
any limitation of motion of the involved joint was not due to 
the remote gunshot wound and felt that the gunshot wound had 
not caused weakened movement, excess fatigability, 
incoordination or other functional impairment.  The examiner 
stated that the medical evidence did not reveal a clear-cut 
etiology of the pain other than that which would be expected 
from gouty arthropathy, which would also cause limitation of 
motion.  The physician concluded that the peri-rectal 
difficulty have been explained on the basis of the course of 
the fistula that the veteran had experienced.  

In December 2002, P. D., M.D., opined that the exit wound had 
necessitated many surgeries to repair over the years, and 
that other problems in that area, including a fistula, had 
also developed.  

According to a February 2004 VA progress note, buttock pain 
was attributed to radicular pain from the lower back.  


Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).

The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2003).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2003).

When an unlisted condition is encounered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20.

A 10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration, or that 
they produce limitation of function of the affected body 
part. 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 
7805.

Effective August 30, 2002, the rating criteria for scars were 
revised. 67 Fed. Reg. 49590 (2002) (codified at 38 C.F.R. § 
4.118).

Under the revised rating criteria, Diagnostic Code 7801 
provides for the evaluation of scars, other than head, face, 
or neck, that are deep or that cause limited motion. When the 
area of the scar exceeds 12 square inches (77 sq. cm.) a 
rating of 20 percent is provided. When the area of the scar 
exceeds 6 square inches (39 sq. cm.), a rating of 10 percent 
is provided.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A deep scar 
is one associated with underlying soft tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial and unstable scars.

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial and painful scars on examination.

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage. Note (2): In this case, a 10- 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of 
this part on the amputation rule.)

Diagnostic Code 7805 provides that other scars will be rated 
based on limitation of function of affected part.

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

The Board further notes that in the case of Deuce v. Brown, 8 
Vet. App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities. In 
this case, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45. 
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.

The veteran's lay opinion concerning the etiology of any 
lower extremity weakness, pain on motion, and incoordination 
cannot be used to support the claim, as he is not competent 
to render an opinion addressing the underlying cause of such 
impairment.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran does not possess any specialized medical 
training and it is not contended otherwise.  

In this regard, the medical evidence shows that the missile 
passed through subcutaneous tissue of the left inguinal thigh 
and was later removed surgically from the perianal area.  
Review of all evidence of record reflects that no muscle, 
nerve, vascular, bone, bowel, or bladder involvement.  Thus, 
further consideration of the rating criteria for those body 
systems is unnecessary. 

The record shows that the left inguinal area had been 
asymptomatic until 1995 when the veteran developed a 
recurring perirecatal abscesses in the area of the gunshot 
wound entrance, which have required surgeries.  The veteran 
has complained of pain and tenderness at the entrance wound.  
The VA examiner in October 2000 identified a 1 cm circular 
scar in the soft tissues just beneath the in the upper, inner 
left thigh, which represented the entry wound.  However, the 
most recent VA examination found no evidence of a scar 
associated with the gunshot wound.  Also, the examiner 
indicated that there was not a distinct soft tissue reaction 
at the point of entrance of the missile.  Without current 
evidence of a scar or any other pathology associated with the 
gunshot wound, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly an 
increased rating for the residuals of the gunshot wound to 
the left thigh is not warranted.


ORDER

Entitlement to an increased (compensable) rating for 
residuals of a gunshot wound of the left thigh is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



